DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “A vehicle comprising an engine system and a controlling apparatus according to claim 11, the engine system comprising an engine and an exhaust aftertreatment system having an SCR catalyst and a DPF”.  Claim 11, which is incorporated into claim 12, includes “the engine system comprising an engine and an exhaust aftertreatment system having an SCR catalyst and a DPF” at lines 1 – 3. Thus, “the engine system comprising an engine and an exhaust aftertreatment system having an SCR catalyst and a DPF” at lines 2 – 3 of claim 12 is duplicative of language already present in the claim.  It is suggested to remove “the engine system comprising an engine and an exhaust aftertreatment system having an SCR catalyst and a DPF” from claim 12.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueger et al. (German Patent Application Publication No. DE 1020142162741 A1).
Regarding claim 1, Rueger discloses a method for controlling the operation of an engine system in a vehicle, the engine system comprising an engine (10) and an exhaust aftertreatment system having a selective catalytic reduction, SCR, catalyst (80) and a diesel particulate filter, DPF (50) (Figure 1; paragraph [0029]), the method comprising determining preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1); performing, in response of the preview information, predicting an ammonia storage in the SCR catalyst (80) at least partly based on the current level of ammonia storage in the SCR catalyst (80), and controlling the operation of the engine system by increasing reductant injection to meet an ammonia storage threshold level in response of predicting an ammonia storage in the SCR catalyst (80) below the ammonia storage threshold level (paragraphs [0015], [0021], [0030], [0032], [0049] and [0050]; claim 1).
Regarding claim 2, Rueger further discloses wherein the preview information comprises predicted engine speed and/or predicted engine torque in response of the upcoming road event (paragraphs [0033], [0034], [0048] and [0049]).
Regarding claim 3, Rueger further discloses wherein the vehicle is a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (paragraphs [0023], [0034] and [0050]).
	Regarding claim 4, Rueger further discloses wherein the preview information comprises a predicted engine shut-off, and in response to the predicted engine shut-off the method comprising performing the step of increasing reductant injection to meet an ammonia storage threshold level in the SCR catalyst while preventing engine shut-off (paragraphs [0023], [0030], [0032], [0034] and [0050]).
	Regarding claim 5, Rueger further discloses subsequently of meeting the ammonia storage threshold level in the SCR catalyst, enabling or performing engine shut-off (paragraphs [0023], [0030], [0032], [0034] and [0050]).
	Regarding claim 6, Rueger further discloses propelling the vehicle with the electric machine and the engine off (paragraphs [0023], [0034] and [0050]).
	Regarding claim 7, Rueger further discloses wherein the preview information comprises a predicted thermal event resulting in a temperature in the exhaust aftertreatment system above a threshold temperature (paragraph [0032]).
	Regarding claim 10, Rueger further discloses wherein the threshold temperature corresponds to a temperature causing the ammonia storage in the SCR catalyst (80) to drop below the ammonia storage threshold level, and in response to the predicted thermal event, increasing reductant injection to meet the ammonia storage threshold level in the SCR (paragraph [0032]).
	Regarding claim 11, Rueger discloses a controlling apparatus for a vehicle comprising an engine system, the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]), the controlling apparatus being configured to determine preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1); and perform, in response of the determined preview information, a prediction of an ammonia storage in the SCR catalyst (80) at least partly based on the current level of ammonia storage in the SCR catalyst (80), and a control operation of increasing reductant injection to meet an ammonia storage threshold level in response of a prediction that the ammonia storage in the SCR catalyst (80) is below the ammonia storage threshold level (paragraphs [0015], [0021], [0030], [0032], [0049] and [0050]; claim 1).
Regarding claim 12, Rueger discloses a vehicle comprising an engine system and a controlling apparatus according to claim 11 (See the above rejection of claim 11), the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]).
Regarding claim 13, Rueger further discloses the vehicle being a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (paragraphs [0023], [0034] and [0050]).
Regarding claim 14, Rueger further discloses wherein the DPF (50) is arranged upstream of the SCR catalyst (80) in the exhaust aftertreatment system (Figure 1; paragraph [0029]).
Regarding claim 15, Rueger discloses a computer program comprising program code means for performing the method according to claim 1 (see the above rejection of claim 1), when the program is run on a computer (paragraph [0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger in view of George et al. (U.S. Patent Application Publication No. US 2014/0150409 A1).
Regarding claim 1, Rueger discloses a method for controlling the operation of an engine system in a vehicle, the engine system comprising an engine (10) and an exhaust aftertreatment system having a selective catalytic reduction, SCR, catalyst (80) and a diesel particulate filter, DPF (50) (Figure 1; paragraph [0029]), the method comprising determining preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except for predicting an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level.
George is directed to an exhaust aftertreatment system.  George specifically discloses predicting an ammonia slip out of the SCR catalyst (230), and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level (Abstract; claim 1; paragraphs [0031], [0032] and [0035]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include predicting an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level as taught by George, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by George, it is well known to predict an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include predicting an ammonia slip out of the SCR catalyst, and controlling the operation of the engine system by increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of predicting an ammonia slip above the ammonia slip threshold level as taught by George, as such a modification would prevent ammonia from slipping and escaping into the atmosphere.
Regarding claim 2, Rueger further discloses wherein the preview information comprises predicted engine speed and/or predicted engine torque in response of the upcoming road event (paragraphs [0033], [0034], [0048] and [0049]).
Regarding claim 3, Rueger further discloses wherein the vehicle is a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (paragraphs [0023], [0034] and [0050]).
	Regarding claim 4, Rueger further discloses wherein the preview information comprises a predicted engine shut-off, and in response to the predicted engine shut-off the method comprising performing the step of increasing reductant injection to meet an ammonia storage threshold level in the SCR catalyst while preventing engine shut-off (paragraphs [0023], [0030], [0032], [0034] and [0050]).
	Regarding claim 5, Rueger further discloses subsequently of meeting the ammonia storage threshold level in the SCR catalyst, enabling or performing engine shut-off (paragraphs [0023], [0030], [0032], [0034] and [0050]).
	Regarding claim 6, Rueger further discloses propelling the vehicle with the electric machine and the engine off (paragraphs [0023], [0034] and [0050]).
	Regarding claim 7, George further discloses wherein the preview information comprises a predicted thermal event resulting in a temperature in the exhaust aftertreatment system above a threshold temperature (paragraph [0031]).
	Regarding claim 8, George further discloses wherein the threshold temperature corresponds to a temperature causing an ammonia slip out of the SCR catalyst (230) above the ammonia slip threshold level, and in response to the predicted thermal event, performing the step of increasing the engine out NOx to reduce the ammonia storage in the SCR catalyst (230) to meet the ammonia slip (paragraphs [0031], [0032] and [0035]).
Regarding claim 11, Rueger discloses a controlling apparatus for a vehicle comprising an engine system, the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]), the controlling apparatus being configured to determine preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except for performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level (Abstract; claim 1; paragraphs [0031], [0032] and [0035]).
George is directed to an exhaust aftertreatment system.  George specifically discloses performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst (230), and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst (230) in response of a prediction that the ammonia slip is above the ammonia slip threshold level (Abstract; claim 1; paragraphs [0031], [0032] and [0035]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level as taught by George, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by George, it is well known to perform, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include performing, in response of the determined preview information, a prediction of an ammonia slip out of the SCR catalyst, and a control operation to increase the engine out NOx to reduce the ammonia storage in the SCR catalyst to meet an ammonia slip threshold level in the SCR catalyst in response of a prediction that the ammonia slip is above the ammonia slip threshold level as taught by George, as such a modification would prevent ammonia from slipping and escaping into the atmosphere.
Regarding claim 12, Rueger discloses a vehicle comprising an engine system and a controlling apparatus according to claim 11 (See the above rejection of claim 11), the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]).
Regarding claim 13, Rueger further discloses the vehicle being a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (paragraphs [0023], [0034] and [0050]).
Regarding claim 14, Rueger further discloses wherein the DPF (50) is arranged upstream of the SCR catalyst (80) in the exhaust aftertreatment system (Figure 1; paragraph [0029]).
Regarding claim 15, Rueger discloses a computer program comprising program code means for performing the method according to claim 1 (see the above rejection of claim 1), when the program is run on a computer (paragraph [0029]).

Claims 1 – 7, 9 and 11 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueger in view of Schaffner et al. (U.S. Patent Application Publication No. US 2016/0123259 A1).
Regarding claim 1, Rueger discloses a method for controlling the operation of an engine system in a vehicle, the engine system comprising an engine (10) and an exhaust aftertreatment system having a selective catalytic reduction, SCR, catalyst (80) and a diesel particulate filter, DPF (50) (Figure 1; paragraph [0029]), the method comprising determining preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except for predicting a soot level in the DPF, and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level.
	Schaffner is directed to an exhaust aftertreatment system.  Schaffner specifically discloses predicting a soot level in the DPF (300), and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level (Abstract; claim 1; paragraphs [0020] and [0040]).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include predicting a soot level in the DPF, and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level as taught by Schaffner, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Schaffner, it is well known to predict a soot level in the DPF, and control the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include predicting a soot level in the DPF, and controlling the operation of the engine system by decreasing the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of predicting a soot level below the soot threshold level as taught by Schaffner, as such a modification would increase the filtering efficiency of the DPF (paragraph [0010] of Schaffner).
	Regarding claim 2, Rueger further discloses wherein the preview information comprises predicted engine speed and/or predicted engine torque in response of the upcoming road event (paragraphs [0033], [0034], [0048] and [0049]).
Regarding claim 3, Rueger further discloses wherein the vehicle is a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (paragraphs [0023], [0034] and [0050]).
	Regarding claim 4, Rueger further discloses wherein the preview information comprises a predicted engine shut-off, and in response to the predicted engine shut-off the method comprising performing the step of increasing reductant injection to meet an ammonia storage threshold level in the SCR catalyst while preventing engine shut-off (paragraphs [0023], [0030], [0032], [0034] and [0050]).
	Regarding claim 5, Rueger further discloses subsequently of meeting the ammonia storage threshold level in the SCR catalyst, enabling or performing engine shut-off (paragraphs [0023], [0030], [0032], [0034] and [0050]).
	Regarding claim 6, Rueger further discloses propelling the vehicle with the electric machine and the engine off (paragraphs [0023], [0034] and [0050]).
	Regarding claim 7, Rueger further discloses wherein the preview information comprises a predicted thermal event resulting in a temperature in the exhaust aftertreatment system above a threshold temperature (paragraph [0032]).
	Regarding claim 9, Schaffner further discloses wherein the threshold temperature corresponds to a temperature causing a regeneration of the DPF and a soot level below the soot threshold level (paragraphs [0009] and [0010]), and in response to the predicted thermal event, performing the step of decreasing the engine out NOx to increase the amount of engine out particles to meet the soot threshold level (paragraphs [0020] and [0040]).
	Regarding claim 11, Rueger discloses a controlling apparatus for a vehicle comprising an engine system, the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]), the controlling apparatus being configured to determine preview information of the vehicle operation based at least on an upcoming road event and an engine operation associated with the upcoming road event (paragraphs [0012], [0015], [0024] and [0034] – [0050]; claim 1).
Rueger discloses the claimed invention except for a prediction of a soot level in the DPF, and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level.
Schaffner is directed to an exhaust aftertreatment system.  Schaffner specifically discloses a prediction of a soot level in the DPF (300), and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF (300) in response of a prediction that the soot level is below the soot threshold level (Abstract; claim 1; paragraphs [0020] and [0040]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Rueger to include a prediction of a soot level in the DPF, and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level as taught by Schaffner, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Schaffner, it is well known to predict a soot level in the DPF, and control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rueger to include a prediction of a soot level in the DPF, and a control operation to decrease the engine out NOx to increase the amount of engine out particles to meet a soot threshold level in the DPF in response of a prediction that the soot level is below the soot threshold level as taught by Schaffner, as such a modification would increase the filtering efficiency of the DPF (paragraph [0010] of Schaffner).
Regarding claim 12, Rueger discloses a vehicle comprising an engine system and a controlling apparatus according to claim 11 (See the above rejection of claim 11), the engine system comprising an engine (10) and an exhaust aftertreatment system having an SCR catalyst (80) and a DPF (50) (Figure 1; paragraph [0029]).
Regarding claim 13, Rueger further discloses the vehicle being a hybrid vehicle comprising an electric machine for propelling the vehicle in addition to the engine (10) (paragraphs [0023], [0034] and [0050]).
Regarding claim 14, Rueger further discloses wherein the DPF (50) is arranged upstream of the SCR catalyst (80) in the exhaust aftertreatment system (Figure 1; paragraph [0029]).
Regarding claim 15, Rueger discloses a computer program comprising program code means for performing the method according to claim 1 (see the above rejection of claim 1), when the program is run on a computer (paragraph [0029]).

Conclusion
Accordingly, claims 1 – 15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746